Citation Nr: 0320577	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  02-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for Hepatitis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to March 
1973.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2001 rating decision of the RO.  


FINDINGS OF FACT

1.  The veteran's military records show that he had non-
service related drug abuse, and even an addiction to Heroin, 
etc., outside of his tour of duty in Vietnam.  

2.  In December 1973, the RO denied the veteran's claim for 
service connection for infectious Hepatitis because, although 
the condition was diagnosed and treated in service, there 
were no ascertainable residuals of it when examined for 
separation from service or even when examined by VA after 
service in September 1973.  It was diagnosed by history only, 
acknowledging he previously had an infection (while in 
service) but did not currently have active disease.

3.  The RO sent the veteran a letter later in December 1973 
notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not timely 
appeal, so that decision became final and binding on him 
based on the evidence then of record.

4.  In April 1987, the RO again denied the claim for service 
connection for Hepatitis because, although current medical 
evidence (including a February 1987 liver biopsy) showed 
early chronic active Hepatitis, there still was no medical 
nexus evidence of record indicating a relationship or 
etiological link between the current diagnosis and the 
infectious Hepatitis that was diagnosed and treated in 
service.





5.  The RO sent the veteran a letter in May 1987 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, but he again did not timely appeal, so that 
decision also became final and binding on him based on the 
evidence then of record.

6.  The additional medical and other evidence received since 
the RO's April 1987 decision is merely cumulative of evidence 
that was on file when that decision was issued or does not 
suggest the veteran currently has an active Hepatitis 
infection related to his service in the military; rather, 
this additional evidence, while showing he currently has an 
active Hepatitis infection, attributes it, instead, to his 
known intravenous (IV) drug abuse in service-which is 
willful misconduct and, therefore, a statutory bar to 
granting service connection.

7.  This additional evidence, then, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for Hepatitis.


CONCLUSIONS OF LAW

1.  The RO's April 1987 decision denying the claim for 
service connection for Hepatitis is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted to 
reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 ("VCAA")

Congress recently modified or clarified VA's duties to notify 
and assist claimants with the passage of the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This change in the law 
is applicable to all claims filed on or after the date of its 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See, too, Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002), and the implementing 
regulations are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  

The VCAA requires, in part, that VA notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim-
where at least a substantially complete application has been 
submitted.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).

The amendments to 38 C.F.R. § 3.156, in particular, only 
apply to claims to reopen that were received on or after 
August 29, 2001.  The veteran petitioned the RO to reopen his 
claim in May 2000, which was prior to the August 29, 2001, 
cutoff date.  Thus, the amended regulation resulting from the 
VCAA does not apply with regards to what constitutes new and 
material evidence.

As for the remainder of the VCAA requirements pertaining to 
notification, the Board notes that the RO duly apprised the 
veteran of the laws and regulations pertaining to his appeal 
in letters dated May and September 2001, June 2002, and May 
2003.  The RO further discussed these requirements when 
providing 



him copies of the March 2001, March 2002, and March 2003 
rating decisions.  He was made fully aware of the type of 
evidence needed to substantiate his allegations and complete 
his application for VA benefits.  The RO also obtained all of 
the medical records that he identified as relevant to his 
claim.  

Further, the March 2003 Supplemental Statement of the Case 
reconsidered the veteran's claim in light of the VCAA and 
provided him a copy of all pertinent laws and regulations 
pertaining thereto.  Thus, VA has met its duty to inform him.  

Prior to the passage of VCAA, precedential case law required 
that if new and material evidence was submitted, a "well-
grounded" analysis took place immediately upon reopening the 
claim.  See Hodge v. West, 155 F.3 1356 (Fed. Cir. 1998) 
(overruled in part).  However, with the elimination of the 
well-grounded analysis requirement through the VCAA, the 
Board may now proceed from the reopening of the claim, where 
appropriate, directly to an evaluation of the merits of the 
claim, after ensuring that VA's duty to assist has been 
satisfied.  Here, VA has done everything required to assist 
the veteran with his case, and under the facts and 
circumstances, where his claim is not being reopened and 
there are no additional medical or other records outstanding, 
which need to be obtained to possibly support reopening his 
claim, no further action on this question is warranted.  
Nothing in the VCAA and implementing regulations shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is received, 
as described in section 5108.  Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (codified at 38 U.S.C. § 5103A(f) (West 
2002)).



II.  Laws and Regulations Governing Claims for Service 
Connection

Service connection may be granted for current disability 
resulting from a disease contracted or an injury sustained 
while on active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression-unless the disease or injury incurred or 
aggravated during service was due to the veteran's willful 
misconduct.  Abuse of alcohol or drugs or using drugs to the 
point of addiction will be considered willful misconduct.  
Drug abuse means the use of illegal drugs.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.1, 3.301(a), (c)(3), (d), 
3.303(a).  

According to 38 C.F.R. § 3.1(n), willful misconduct means an 
act involving conscious wrongdoing or known prohibitive 
action.  This entails deliberate or intentional wrongdoing 
with knowledge of or wanton and reckless disregard of the 
probable consequences.  However, the mere technical violation 
of police regulations or ordinances will not, per se, 
constitute willful misconduct.  Willful misconduct also will 
not be determinative unless it was the proximate cause of the 
injury or disease in question.  Id.; see also 38 C.F.R. § 
3.3.1; Daniels v. Brown, 9 Vet. App. 348, 350-51 (1996).  A 
service department finding that an injury or disease was not 
due to misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m) and (n). See also, 
generally, Yeoman v. West, 140 F.3d 1443 (Fed. Cir. 1998) 
(upholding validity of willful misconduct provisions).

Proximate cause is defined as that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred.  See Forshey v. West, 12 Vet. App. 71, 73- 
74 (1998) (citing BLACKS LAW DICTIONARY 1225, 6th ed.1990), 
reversed and remanded by, Forshey v. Gober, 226 F.3d 1299 
(Fed. Cir. 2000), vacated, opinion withdrawn, rehearing en 
banc granted by 239 F.3d 1224 (Fed. Cir. 2001), en banc 
affirmed by Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 
2002).



If the Board finds that a veteran's injuries were the result 
of his willful misconduct, the Board must establish that 
denial of the claim is justified by a preponderance of the 
evidence.  See Smith v. Derwinski, 2 Vet. App. 241, 244 
(1992).  The court in Forshey interpreted this evidentiary 
burden of proof to mean there must be clear and convincing 
evidence to rebut the presumption of line of duty.

III.  Petition to Reopen the Previously Denied Claim

The veteran alleges that his claim should be reopened and 
granted because his current Hepatitis infection is not due to 
his IV drug abuse-either before, during, or since service-
but, instead, is the result of an air gun being used on him 
by medical personnel in September 1971, or sharing razors, or 
shoveling and burning possibly contaminated feces in October 
or November 1971.

Decisions of the RO-if, as here, not timely appealed, are 
final and binding on the veteran based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  
But it is possible to reopen a previously denied claim by 
submitting evidence that is both new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 3.156(a).  It also is 
possible to completely overturn an earlier unappealed 
decision by showing that it was clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a).  That is a collateral 
attack, however, and the veteran has not made any such 
allegation in this particular case.  Rather, he has alleged 
exclusively there is new and material evidence to reopen his 
previously denied claim.

The Board must determine whether new and material evidence 
has been submitted because it affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
presented, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

For claims, as here, received prior to August 29, 2001, 
evidence is new and material if it was not previously 
submitted, bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

In determining whether the evidence received since the prior 
final disallowance of the claim is new and material, the 
credibility of the evidence in question is presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  And the 
starting point for determining whether new and material 
evidence has been received is when the claim was last finally 
disallowed on any basis, not only since it was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

Historically, records from the National Personnel Records 
Center (NPRC) indicate the veteran was hospitalized and 
treated for Hepatitis during service, in December 1971.  His 
service medical records (SMRs) show that he was discharged 
under Article 13 for drug abuse.  Documents supporting his 
discharge confirm he had used drugs since he was 14, although 
he began using heroin and other "hard" drugs in service.  
He returned from Vietnam due to hearing loss and was treated 
at a Methadone clinic prior to discharge.  During that time, 
he was absent without leave (AWOL) from Fort Carlson for a 
period of 4 to 5 months.  He next voluntarily gave himself up 
to be admitted to Fort Carlson Hospital's Methadone 
detoxification program.  He was discharged from that program 
in November 1972, after he was apprehended "pushing" 
heroin.  Clinical entries in his SMRs show that he was in the 
stockade in February 1973.  He was discharged under honorable 
conditions in March 1973.  

In December 1973, the RO denied the veteran's claim for 
service connection for infectious Hepatitis because, although 
the condition was diagnosed and treated in service, there 
were no ascertainable residuals of it when examined for 
separation from service or even when examined by VA after 
service in September 1973.  It was diagnosed by history only, 
acknowledging he previously had an infection (while in 
service) but did not currently have active disease.

The RO sent the veteran a letter later in December 1973 
notifying him of that decision and apprising him of his 
procedural and appellate rights, but he did not timely 
appeal, so that decision became final and binding on him 
based on the evidence then of record.

In April 1987, the RO again denied the claim for service 
connection for Hepatitis because, although current medical 
evidence (including a February 1987 liver biopsy) showed 
early chronic active Hepatitis, there still was no medical 
nexus evidence of record indicating a relationship or 
etiological link between the current diagnosis and the 
infectious Hepatitis that was diagnosed and treated in 
service.

The RO sent the veteran a letter in May 1987 notifying him of 
that decision and apprising him of his procedural and 
appellate rights, but he again did not timely appeal, so that 
decision also became final and binding on him based on the 
evidence then of record.

The starting point, then, for determining whether new and 
material evidence has been submitted to reopen the claim is 
April 1987 since the veteran did not timely appeal that 
decision.  See Evans, 9 Vet. App. at 285.

The evidence received since the RO's April 1987 rating 
decision mostly consists of current treatment records and 
correspondence from the veteran's primary care physicians.  
He and his representative also submitted other personal 
statements.

The treatment records and correspondence from the primary 
care physicians are briefly summarized as follows.  May 2001 
clinical records show a history of liver disease since 1972.  
A June 2001 VA letter shows the veteran had a longstanding 
history of Hepatitis, with recently diagnosed cirrhosis.  He 
also was assessed with an acute episode of Hepatitis.  The VA 
examiner in that letter opined that the veteran possibly had 
Hepatitis since Vietnam, which was due to his IV drug use.  
He eventually had a liver transplant at a VA facility in 
January 2002.



The additional evidence received since the RO's April 1987 
decision is not new and material.  The personal statements 
from the veteran and his representative are not new because 
they always have alleged that his current Hepatitis is due to 
factors other than his IV drug abuse in service.  So they are 
merely reiterating their prior allegations.  See Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  And even if, per chance, 
their allegations were new (which, again, they are not), they 
still would not be material because, as laypersons, they do 
not have the necessary medical training or expertise to give 
a competent opinion on medical causation, to suggest the 
current Hepatitis is due to something other than the IV drug 
abuse.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Moray v. Brown, 5 Vet. App. 211 (1993); Hickson v. West, 
11 Vet. App. 374 (1998); YT v. Brown, 9 Vet. App. 195 (1996).

The additional treatment records and correspondence from the 
primary care physicians are not new and material, either.  It 
already was acknowledged many years ago when initially 
denying the veteran's claim in December 1973 that infectious 
Hepatitis had been diagnosed and treated while he was in the 
military.  So a history of hepatitis in service already has 
been conceded.  The reason for denying the claim in 1973 was 
because there was no medical evidence confirming he still had 
active disease (i.e., current disability due to this 
condition) by the time he filed his initial claim in 1973.  
See, e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  Degmetich v. 
Brown, 104 F.3d 1328 (1997) (Interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).



By the time the RO more recently denied the claim in April 
1987, there was medical evidence (especially a February 1987 
liver biopsy) confirming the veteran had early chronic active 
Hepatitis.  So it no longer was disputed the veteran 
currently had Hepatitis (i.e., a current disability).  But 
even so, there still was no medical nexus evidence of record 
indicating a relationship or etiological link between his 
current diagnosis, in 1987, and the infectious Hepatitis that 
was diagnosed and treated many years earlier while in 
service.  See, e.g., 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In 
order for service connection for a particular disability to 
be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'" 
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) 
("A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Even since the RO's decision in April 1987, there still is no 
medical nexus evidence of record etiologically linking the 
veteran's Hepatitis to his service in the military (and, 
specifically, to the various risk factors that he has 
alleged).  Instead, all of the additional medical evidence 
received since April 1987 causally relates his current 
Hepatitis to his well documented IV drug abuse (of Heroin and 
other illicit drugs) while in the military.  So merely to say 
he has a history of Hepatitis since service is not sufficient 
reason, in and of itself, to reopen his claim because, again, 
it already has been acknowledged when denying his claim 
previously in 1973 and 1987 that he had hepatitis in service 
in 1972, and that he had hepatitis in 1987.  The dispositive 
issue now, both for reopening the claim and granting service 
connection, is showing there is a relationship between the 
diagnosis and treatment in service and the diagnosis and 
treatment after service-beginning in 1987.  


Furthermore, this medical nexus must be by means other than 
the documented IV drug addiction in service because that is 
willful misconduct and, thus, not in the line of duty and a 
complete statutory bar to granting service connection, 
regardless.  38 C.F.R. §§ 3.1(m) and (n), 3.301(a), (c)(3), 
(d).

Note also that the Justus presumption of credibility of 
evidence is not absolute.  For example, in Elkins v. Brown, 5 
Vet. App. 474, 478 (1993), the U.S. Court of Appeals for 
Veterans Claims (Court) rejected a medical opinion as 
"immaterial" where there was no indication the physician 
had reviewed the veteran's SMRs or any other relevant 
documents which could have enabled him to form an opinion 
on service connection on an independent basis.  There also 
have been other similar holdings, such as in Reonal v. Brown, 
5 Vet. App. 458 (1993) (Justus "presumption of credibility" 
does not arise when physician's nexus statement based upon an 
inaccurate factual premise or history related by the veteran 
which had been previously considered and rejected in a prior, 
final RO decision).  See, too, Kightly v. Brown, 6 Vet. 
App. 200 (1994) (opinion based on inaccurate history not new 
and material); LeShore v. Brown, 8 Vet. App. 406 (1995) 
(transcription of lay history); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996) (generic statements); Bostain v. West, 11 
Vet. App. 124 (1998) (speculative medical opinions).  And 
see, as well, Owens v. Brown, 7 Vet. App. 429 (1995); Swann 
v. Brown, 5 Vet. App. 229, 233 (1993).

The veteran, in the course of being examined and evaluated, 
repeatedly has reported a history of drug use (before, during 
and since service) that is far less significant, at least in 
his mind, than is otherwise indicated by the record.  And 
some of the examiners since April 1987 who commented on the 
cause of his current Hepatitis were simply unaware of his 
complete medical history in this regard.  Still, though, 
their consensus was that his current Hepatitis is entirely 
due to his IV drug abuse in service (not to any of the other 
risk factors that he has alleged).  Obviously then, when, as 
here, the sole basis for relating his disability at issue to 
service is by way of an illegal activity that, as a matter of 
law, prevents him from ever establishing his right to service 
connection, the evidence cannot be both new and material to 
his case to reopen his claim.

The Board notes, in closing, there is an important 
distinction between the veteran having abused drugs and/or 
alcohol as a result of a primary service-connected 
disability-such as, for example, a psychiatric disorder 
which was not due to his willful misconduct, and the converse 
situation where, as here, he abused drugs in service and, 
consequently, developed a Hepatitis infection that eventually 
required a liver transplant.  In the former scenario, the 
precipitating factor for the development of the condition at 
issue was something other than willful misconduct, whereas in 
the latter scenario it was not.  Cf. Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The petition to reopen the claim for service connection for 
Hepatitis is denied.



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


